Title: To James Madison from Sylvanus Bourne, 12 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 12 July 1805, Amsterdam. “You will not I hope that on accot of the many letters I have lately addressed you in reply to yours of May 23 be disposed to apply to my Case the allusion conveyed by the french proverb which says Celui qui s’excuse s’accuse.
          “I have indeed Suffered infinite pain & mortification that you Should for a moment have had an unfavorable impression in my regard in the transaction alluded to; and it is not to be wondered at that my nerves which have been wire drawn by a Series of almost unparrelled misfortunes & dissappointments for ten years past Should be affected on a Subject so unpleasant in its prima facie view & by which I might in the least degree have impaired that confidence in your mind & that of my fellow Citizens at large which it has ever been my desire to cultivate & my pride to have possessed & on which depend the only sure means I have (since the failure of my commercial house) for the support of a truly distressed family.
          
          “I therefore do trust that from the explanation given, you will be Completely satisfied that I have not done or contemplated doing any thing which could militate with my public duty or priva⟨te⟩; faith—& that I shall continue to possess unimpair⟨e⟩;d the confidence of my Govt which I shall ever keep myself worthy of by a correct & faithfull discha⟨rge⟩; of every obligation imposed by my Official positi⟨on⟩;.”
          
            Adds in a postscript: “My Antagonist has been heard to Say that he woud Spend ƒ20,000 to ruin me—Should I meet the disapprobation so far as to lose its confidence it would ruin me indeed & fullfill his views at a cheaper rate & afford him a complete triumph.
            “Even allowing for a moment that my views had been impure a most substantial, pub⟨lic⟩; good has been effected—of which our trade must long feel the advantages—this is the uniform & unbiassed opinion of all americans coming here.”
          
        